      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

FRANCES MLADAN AND
MILOS MLADAN

                        Complainants

VS.                                                    CIVIL ACTION NO. 1:18-CV-00603-RP

WAL-MART STORES TEXAS, LLC                             JURY TRIAL DEMANDED

                       Defendant


    COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
            TO DEFENDANT WAL-MART STORES TEXAS, LLC

TO:     Defendant, Wal-Mart Stores Texas, LLC, by and through its attorney of record, Brett H.
        Payne, Walters Balido & Crain, L.L.P., Great Hills Corporate Center, 9020 North Capital
        of Texas Highway, Building II, Suite 225, Austin, TX 78759.


        You are hereby served with Request for Production pursuant to FED. R. CIV. P. 34. Your

responses to the Request for Production are to be preceded by the particular Request for Production

to which the response pertains. You are to serve your responses upon Complainant within fifty

(50) days after you receive these requests at the following law office:

                                      BLAKE ERSKINE, JR.
                                ERSKINE & BLACKBURN, L.L.P.
                            6618 SITIO DEL RIO BLVD., BLDG. C-101
                                      AUSTIN, TEXAS 78730
                                    (512) 684-8900 - Telephone
                                     (512) 684-8920 - Facsimile
                                 berskine a erskine-blackburn.com

       If you object to answering these interrogatories, or any part thereof, you shall serve your

objections upon Complainant Frances Mladan in writing within fifty (50) days from receiving

these discovery requests.



COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                  PAGE 1
TO DEFENDANT WAL-MART STORES TEXAS, LLC
       Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 2 of 12




        You are advised that pursuant FRCP 34 (b)(2), photographic copies of documents

responsive to the Request for Production shall be served with Defendant's response, but if they are

voluminous, the response must state a reasonable time and place for the production and/or

inspection of the documents.

        You are further advised that an evasive or incomplete response is to be treated as a failure

to respond. You are expected to supplement your responses in accordance with FRCP 26(e)(1). If

you fail to respond to these discovery requests as set forth above and in accordance with FRCP 34,

Complainants may move for sanctions against you pursuant to FRCP 37(a)(3)(B)(iii).

                                             DEFINITIONS

        As used herein, the following terms are defined as follows:

       (a)     "Complainants" means Frances Mladan and Milos Mladan and all other natural
persons or business or legal entities acting or purporting to act for or on their behalf.

       (b)     "Defendant" means Wal-Mart Stores Texas, LLC, and all other natural persons or
business or legal entities acting or purporting to act for or on behalf of Defendant.

        (c)   "Wal-Mart Store," refers to the Wal-Mart Store #1303 located at 620 S. Interstate
35, in Georgetown, Williamson County, Texas.

       (d)     "Incident" as that word is used herein means and refers to the November 23, 2016,
incident in Wal-Mart Store #1303, wherein Frances Mladan was struck by a row of shopping carts
and sustained severe injuries as referred to in Complainants' Original Complaint or any other
subsequent amended pleading.

        (e)   "Action," "suit," or "claim" means the instant litigation brought by Complainants
against Defendant Wal-Mart Stores Texas, LLC.

       (f)     "Person" means any natural person, public or private corporation, partnership, joint
venture, association, group, government, or governmental entity (including any governmental
agency or political subdivision of any government), and any other form of business or legal
organization arrangement.

        (g)   "Occupation" means a full, accurate and complete description of the nature, type,
title and employment carried on by the person inquired about; the name and address of their
employer; and, the date(s) such occupation began and terminated.

       (h)     "Document" means anything which may be considered to be a document or
tangible thing within the meaning of Rule 34 of the Federal Rules of Civil Procedure and means
COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                  PAGE 2
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 3 of 12




the original, or any copy if the original is not available, of writings and tangible things of every
kind and description, and includes, but is not limited to, any drawing, graph, photograph, film,
video, phonorecord, report, minutes, transcript, memorandum, notes, jottings, paper, letter,
correspondence, communication, invoice, contract, check, check stub, accounting ledger, chart,
map, plat, tape, disk, card, wire and any other electronic, magnetic or mechanical recording or
transcript of any other instrument or device which contains any information or from which any
information can be derived or retrieved. The term "document" also includes copies containing any
information in addition to or in any way different from that contained in or on the original, and all
attachments, enclosures or documents affixed or referred to in any documents to be described
pursuant to these requests.

        (i)    "Describe" means a detailed statement of all things relating to or affecting the
particular subject to be described including, but not limited to, times, dates and places and the
names and complete mailing addresses of any persons involved. With reference to documents,
communications, and agreements, the term "describe" also includes a detailed statement of the
substance of the facts and opinions made reference to or stated in each document, communication
or agreement.

       (j)     "Identify" when referring:

               (1)    To a person means to state their age, full name, residential address and
                      phone number, business address and phone number, occupation and
                      employer.

               (2)    To a public or private corporation, partnership, association, agency or other
                      entity means to state its name, address, state of incorporation, if applicable,
                      and major purpose or business activity.

               (3)    To a statement means to identify the person(s) who made it, took it,
                      recorded it, or received it; the date and location of where it was made; how
                      it was recorded or transcribed and what machines or instruments were used
                      to record or transcribe it, if any; the name(s) and address(es) of any
                      person(s) who was present during the making thereof, or who has personal
                      knowledge that it was made and of its content(s); and, the name(s) and
                      address(es) of any person(s) who presently has possession or last known
                      possession, custody or control thereof.

              (4)     To a document means to identify its date, state its general contents,
                      including, if applicable, where, when and how it was made, the name(s) and
                      address(es) of the person(s) who made it, received it, and who has
                      possession or last known possession, custody or control of such document,
                      provided, however, that answers to interrogatories requesting identifications
                      or descriptions of certain communications or documents may be satisfied by
                      attaching a true and correct copy of any written documents, as described
                      herein, containing the requested information; and

              (5)     To any other tangible thing means to give a detailed description thereof,
                      including, if applicable, where, when and how it was made, the name(s) and
COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                   PAGE 3
TO DEFENDANT WAL-MART STORES TEXAS, LLC
       Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 4 of 12




                       address(es) of the person(s) who made it, and identify who presently has
                       possession or last known possession, custody and control of such thing.

        (k)    "Statement" means any written or graphic statements signed or otherwise adopted
or approved by the person making it, and any stenographic, mechanical, electrical or other
recording or transcription thereof, which is a substantially verbatim recital of an oral statement by
the person making it and contemporaneously recorded.

               The word "any" includes the word "all," and "all" includes the word "any."

               The words "and" and "or" shall be both conjunctive and disjunctive.

               The words "you" and "your" refer to the Defendant defined in subdivision (b).

       (o)     "Negligence" means failure to use ordinary care, that is, failing to do that which a
person of ordinary prudence would have done under the same or similar circumstances or doing
that which a person of ordinary prudence would not have done under the same or similar
circumstances.

       (p)    "Ordinary care" means that degree of care that would be used by a person of
ordinary prudence under the same or similar circumstances.

       (q)    "Proximate cause" means that cause which, in a natural and continuous sequence,
produces an event, and without which cause such event would not have occurred. In order to be a
proximate cause, the act or omission complained of must be such that a person using ordinary care
would have foreseen that the event, or some similar event, might reasonably result therefrom.
There may be more than one proximate of an event.

        (r)    "Consulting Expert" means any expert who has been informally consulted,
retained, or specially employed by you, or by any other Defendant, in anticipation of litigation or
preparation for trial or deposition, but who will not be called to testify, whose opinions and/or
mental impressions, including any documents, tangible things, test results, factual observations,
data, or work product containing such mental impressions and opinions, have been reviewed by a
testifying expert.

       "Consulting Expert" does not include an expert who has been informally consulted,
retained, or specially employed by you in anticipation of litigation or preparation for trial or
deposition that will not be called to testify, whose opinions and/or mental impressions have not
been reviewed by a testifying expert.




COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                   PAGE 4
TO DEFENDANT WAL-MART STORES TEXAS, LLC
     Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 5 of 12




                                  Respectfully submitted,

                                  ERSKINE & BLACKBURN, L.L.P.

                                  By: /s/ Blake C. Erskine, Jr.

                                  Blake C. Erskine, Jr.
                                  Federal Bar No. 27042
                                  State Bar of Texas No. 00786383
                                  Email: berskine, ci,erskine-blackburn.com

                                  Mark B. Blackburn
                                  Federal Bar No. 14680
                                  State Bar of Texas No. 02388990
                                  Email: mblackbum a erskine-blackburn.com

                                  Timothy Moss
                                  State Bar No. 24070304
                                  Email: tmoss, a erskine-blackburn.com

                                  6618 Sitio del Rio Blvd.,
                                  Building C-101
                                  Austin, Texas 78730
                                  Telephone (512) 684-8900
                                  Facsimile (512) 684-8920

                                  ATTORNEYS FOR COMPLAINANTS




COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                     PAGE 5
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 6 of 12




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
facsimile in accordance with the Federal Rules of Civil Procedure, this 5th day of October, 2018,
to the following attorney of record:

                                     Brett H. Payne, Esq.
                                Walters Balido & Crain, L.L.P.
                                 Great Hills Corporate Center
                             9020 North Capital of Texas Highway
                                    Building II, Suite 225
                                      Austin, TX 78759

                             ATTORNEY FOR DEFENDANT,
                            WAL-MART STORES TEXAS, L.L.C.



                                            /s/ Blake C. Erskine. Jr.
                                            BLAKE C. ERSKINE, JR.




COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                               PAGE 6
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 7 of 12




    COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION
            TO DEFENDANT WAL-MART STORES TEXAS. LLC

 REQUEST FOR PRODUCTION NO. 1: Copies of all written statements taken from
 Complainant by Defendant, or anyone acting on Defendant's behalf.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2: Copies of all statements taken by you, or someone
on your behalf, from witnesses and persons with knowledge of relevant facts which were taken
in the ordinary course of business of the Defendant, or by anyone acting on Defendant's behalf
related to the incident made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 3: All photographs, videotapes, movies, visual
images and/or other graphic representations of the scene of the incident, the incident, and/or
of Complainants immediately before, during or at any time after the incident, including video or
photographic images of the incident as described in Complainants' Original Complaint or any
subsequent amended versions.

RESPONSE:


REQUEST FOR PRODUCTION NO. 4: The original raw footage of all surveillance video
and/or photographs that Defendant's agents, servants, and/or employees have captured of
Complainant before, during and after the incident in question.

RESPONSE:


REQUEST FOR PRODUCTION NO. 5: All investigative and incident reports relating to
the incident in question, including all documents which were generated or obtained by or on
behalf of the Defendant, before a reasonable person would have concluded from the
circumstances that there was a substantial chance of litigation.

RESPONSE:


REQUEST FOR PRODUCTION NO. 6: Produce a copy of any company manual, employee
manual, safety manual, instructions, guide, and/or handbook that are in your possession which
contain rules, regulations, suggestions or information for employees to follow in preventing
injury' events. and/or how to handle injury events once an incident has occurred.

RESPONSE:


COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                              PAGE 7
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 8 of 12




REQUEST FOR PRODUCTION NO. 7: All policies, procedures, videos, instructions,
manuals, records, notations, or memoranda given to employees relating to re-stocking shopping
carts in the store, moving shopping carts around customers and moving shopping carts in
the shopping cart holding area at the Wal-Mart Store at issue in this case from the date it
opened to the present.

RESPONSE:


REQUEST FOR PRODUCTION NO. 8: Copies of policies and procedures concerning
Accident Reviews that were effective on the date of the incident made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 9: All Associate Incident Log reports prepared or
processed for the subject incident

RESPONSE:


REQUEST FOR PRODUCTION NO. 10: Copy of Wal-Mart Risk Management Resource
Manual that was effective on the date of incident made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 11: Copy of the Wal-Mart Associate Handbook that
was effective on the date of the incident made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 12: All documents concerning the design of the
shopping cart holding area at issue in this case including but not limited to the lighting, garage
door — size and height, who was responsible for the design, and qualifications and experience of
person(s) who designed.

RESPONSE:


REQUEST FOR PRODUCTION NO. 13: For all other similar incidents that occurred
between 2008 through 2018 that involve an incident where a customer and/or employee was hit
by a shopping cart(s) being pushed by a Wal-Mart and/or Sam's employee that occurred at any
Wal-Mart Store or Sam's Club Store in the State of Texas each of the following:

   a. All incident reports;
   b. All witness statements;
   c. All photographs and videos depicting such incidents;
COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                 PAGE 8
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 9 of 12




    d. All notices of written claims by customers and/or employees involved in such incidents;
    e. If a lawsuit was filed against you as a result of such incidents occurring in the State of
       Texas, a copy of the petition or complaint that was filed in that case; and
    f. Depositions from any employees concerning such incidents.

RESPONSE:


REQUEST FOR PRODUCTION NO. 14: All documents including medical records
obtained throuih deposition upon written questions and documents obtained pursuant to any
authorization signed by Complainant.

RESPONSE:


REQUEST FOR PRODUCTION NO. 15: Any and all minutes, notes, attendance sheets,
hand-outs, and agenda documents for any and all safety meetings held by Defendant, at
Defendant's direction, or by any other entity to address safety concerns with shopping carts at
the Wal-Mart Store following the incident on November 23, 2016.

RESPONSE:


REQUEST FOR PRODUCTION NO. 16: Any and all disciplinary action, citations,
warnings, and/or reprimands issued to any person for the method, manner, and/or means for the
incident made the basis of this lawsuit.

RESPONSE:


REQUEST FOR PRODUCTION NO. 17: Any and all documents concerning a personal
and/or criminal background check of Complainants including but not limited to financial
information, credit rating, and/or criminal convictions.

RESPONSE:


REQUEST FOR PRODUCTION NO. 18: All documents which reflect or relate to any claims
that Complainant or any person other than you committed any act or failed to commit anv
act that was a proximate cause of the incident in question.

RESPONSE:


REQUEST FOR PRODUCTION NO. 19: All statements however recorded from any
individual (employee and/or witness) concerning the incident in question.

RESPONSE:
COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                               PAGE 9
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 10 of 12




REQUEST FOR PRODUCTION NO. 20: All documents in your possession where
Complainant's signature(s) is/are contained on or in the document.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21: All documents evidencing any and all inspections
of the subject shopping cart holding area made BEFORE the incident in question which is the
basis of this suit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22: A list or privilege log of all documents; videos,
photographs, or other materials withheld on the basis of a legal privilege or objection.

RESPONSE:

REQUEST FOR PRODUCTION NO. 23: Produce your company roster or other like
document which shows the names of the employees who were scheduled to work and those that
showed up for work on November 23, 2016.

RESPONSE:


REQUEST FOR PRODUCTION NO. 24: A copy of the employment file for the employee
who pushed the cart/row of carts into Mrs. Mladan made the basis of this lawsuit, including but not
limited to all documentation that references the incident in question, any documentation regarding
disciplinary action taken against him, and documentation related to hiring, training, and
supervision.

RESPONSE:


REQUEST FOR PRODUCTION NO. 25: All documents that show the employee involved in
the incident's work assignments, appointments and/or schedule on the date of this incident.

RESPONSE:


REQUEST FOR PRODUCTION NO. 26: All documents related to any training given to, taken
by, or suggested to the employee involved in the incident made the basis of this lawsuit since he
was hired by you related to re-stocking shopping carts in the store, moving shopping carts
around customers and moving shopping carts in the shopping cart holding area.

RESPONSE:


COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                PAGE 10
TO DEFENDANT WAL-MART STORES TEXAS, LLC
      Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 11 of 12




REQUEST FOR PRODUCTION NO. 27: All documents related to any training given to, taken
by, or suggested to any employees at the store where this incident occurred AFTER the date of the
incident made the basis of this lawsuit related to re-stocking shopping carts in the store, moving
shopping carts around customers and moving shopping carts in the shopping cart holding
area.

RESPONSE:


REQUEST FOR PRODUCTION NO. 28: All reports, publications, regulations, or other
documents evidencing any safety standards, laws, regulations, ordinances, or industry standards, in
your possession regarding employees re-stocking shopping carts in the store, moving shopping
carts around customers and moving shopping carts in the shopping cart holding area.

RESPONSE:


REQUEST FOR PRODUCTION NO. 29: All policies, procedures, guidelines, rules,
handbooks or other documentation in your possession regarding employees collecting shopping
carts and returning them to the store, including but not limited to, those related to the number of
carts moved at one time, designated paths, the use of the 'leash' or other tools, and speed while
pushing the carts.

RESPONSE:


REQUEST FOR PRODUCTION NO. 30: All policies, procedures, guidelines, rules,
handbooks or other documentation in your possession regarding supervision of employees
collecting shopping carts and returning them to the store.

RESPONSE:


REQUEST FOR PRODUCTION NO. 31: All documents related to using an electronic cart
manager such as a Cart Manager XD or similar product to move shopping carts when collecting
and restocking shopping. carts at any Wal-mart store in the State of Texas from 2008 to the
present.

RESPONSE:


REQUEST FOR PRODUCTION NO. 32: All documents related to using a leash/strap to pull
shopping carts when collecting and restocking shopping carts at any Wal-mart store in the State of
Texas from 2008 to the present.

RESPONSE:

COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                PAGE 11
TO DEFENDANT WAL-MART STORES TEXAS, LLC
     Case 1:18-cv-00603-AWA Document 26-1 Filed 06/21/19 Page 12 of 12




REQUEST FOR PRODUCTION NO. 33: All email messages you have sent or received
discussing the incident or this lawsuit, excluding attorney client communications.

RESPONSE:


REQUEST FOR PRODUCTION NO. 34: All documents supporting your Affirmative Defense
in paragraph #1 that "Defendant has caused them no injury."

RESPONSE:


REQUEST FOR PRODUCTION NO. 35: All documents supporting your Affirmative Defense
in paragraph #2 that "Defendant avers that Complainants' injuries and damages, if any, were
solely and proximately caused or contributed to by the failure of Complainants to care for their own
safety and by the negligence of said Complainants and were not caused by or through any fault of
negligence on the part of Defendant, and therefore, Complainants are not entitled to recover from
Defendant."

RESPONSE:




COMPLAINANT FRANCES MLADAN'S FIRST REQUEST FOR PRODUCTION                                 PAGE 12
TO DEFENDANT WAL-MART STORES TEXAS, LLC
